 


116 S1864 IS: Buy Clean Transparency Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1864 
IN THE SENATE OF THE UNITED STATES 
 
June 13, 2019 
Ms. Klobuchar (for herself, Ms. Smith, Mr. Merkley, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
A BILL 
To require transparency in reporting the greenhouse gas impacts of products procured by certain Federal agencies, and for other purposes. 
 
 
1.Short title This Act may be cited as the Buy Clean Transparency Act of 2019.  2.FindingsCongress finds that— 
(1)climate change will have devastating global impacts;  (2)an overwhelming amount of scientific evidence points to the need to swiftly reduce greenhouse gas emissions to avert the worst effects of climate change; 
(3)the effects of climate change are already apparent in the United States, where scientists have determined that climate change is affecting— (A)human health; 
(B)water and air quality;  (C)agricultural production; 
(D)labor productivity;  (E)extreme weather; 
(F)ecosystems, biodiversity, and species loss;  (G)historic resources; and 
(H)infrastructure stability;  (4)the Federal Government should commit to reducing greenhouse gas emissions through regulatory and other actions; 
(5)to reduce greenhouse gas emissions, it is necessary for Federal agencies— (A)to take climate change into account in making planning and investment decisions; and 
(B)to employ full life-cycle cost accounting to evaluate and compare infrastructure investments and alternatives, which includes accounting for the effects that each product included in a public infrastructure project will have on the level of greenhouse gases in the atmosphere— (i)throughout the life cycle of the product; or 
(ii)during the period of the life-cycle assessment;  (6)large quantities of greenhouse gas emissions are released during the manufacture and transport of products used in public infrastructure and other projects; 
(7)by incorporating emissions information pertaining to the supply chain and product life cycle into procurement decisions, and using that information to help direct expenditures, the extensive purchasing power of the Federal Government may be used to improve environmental, health, and economic outcomes and accelerate necessary greenhouse gas reductions— (A)to protect public health and the environment; 
(B)to support economic stability; and  (C)to conserve a livable climate; and 
(8)incorporating emissions information into procurement decisions will— (A)allow the Federal Government to acknowledge those companies that have invested in emissions reduction technologies and practices; and 
(B)encourage other companies to take action to reduce emissions to become more competitive in the bidding process of the Federal Government.  3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  (2)Climate product costThe term climate product cost means the cost, denominated in dollars, of the life-cycle greenhouse gas emissions of a product, calculated in accordance with the methodology developed by the Administrator under section 4(c). 
(3)Climate product declarationThe term climate product declaration means a product-specific measurement of the life-cycle greenhouse gas emissions of a product that is— (A)certified by a third party; and 
(B)in accordance with international standards, such as a Type III environmental declaration (as defined by the International Organization for Standardization in the report entitled Environmental labels and declarations—Type III environmental declarations—Principles and procedures, numbered ISO 14025, and dated July 1, 2006).  (4)Eligible materialThe term eligible material means any of— 
(A)carbon steel rebar;  (B)flat glass; 
(C)mineral wool board insulation; and  (D)structural steel. 
(5)Federal contracting agencyThe term Federal contracting agency means— (A) the Department of Defense; 
(B) the Department of Energy;  (C) the Department of Transportation; 
(D)the Department of Commerce;  (E)the Environmental Protection Agency; 
(F)the General Services Administration; and  (G)the Department of Veterans Affairs. 
4.Assessment 
(a)In generalThe head of each Federal contracting agency shall carry out an assessment to determine how the products procured by the Federal contracting agency and any contractors of the Federal contracting agency in connection with a Federal contract affect the levels of greenhouse gases in the atmosphere by requiring each prospective contractor to disclose, in any response to a solicitation to offer for a Federal contract, the climate product declaration of all eligible materials the prospective contractor expects to manufacture or purchase during the course of constructing, reconstructing, or renovating the public project.  (b)Release of assessmentNot later than 60 days after the date on which an assessment under subsection (a) is completed, the head of the applicable Federal contracting agency shall— 
(1)publish the assessment in the Federal Register; and  (2)make the assessment publicly available— 
(A)on the website of the Federal contracting agency; and  (B)in appropriate offices of the Federal contracting agency. 
(c)Methodology for calculating the climate product cost 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator, using an estimate of the cost of greenhouse gas emissions, such as the social cost of carbon, shall develop and publish in the Federal Register a methodology for calculating the climate product cost of each eligible material procured by a Federal contracting agency or any contractor or subcontractor of a Federal contracting agency, including an assessment of the climate product cost as a dollar cost per metric ton of greenhouse gas emissions for the eligible material, based on information in a climate product declaration.  (2)UpdatesNot less frequently than once every 5 years after submission of a report under subsection (d)(1), the Administrator shall— 
(A)review the method used to develop the methodology under paragraph (1); and  (B)if necessary, update that methodology. 
(d)Reports 
(1)Reports to Congress 
(A)In generalNot later than 90 days after the date on which the methodology under subsection (c)(1) is published in the Federal Register, the Administrator shall submit to Congress a report that describes the method that the Administrator used to develop the methodology.  (B)UpdatesNot later than 180 days after each review carried out by the Administrator under subsection (c)(2)(A), the Administrator shall submit to Congress a report that describes— 
(i)the review; and  (ii)any updated methodology developed by the Administrator under subsection (c)(2)(B). 
(2)Reports to the AdministratorNot later than 180 days after the date of enactment of this Act, and not less frequently than annually thereafter, the head of each Federal contracting agency shall submit to the Administrator and make publicly available a report that includes, for the period of time covered by the report— (A)the total number and value of contracts awarded by the Federal contracting agency; 
(B)the total number and value of contracts and subcontracts awarded to foreign contractors or suppliers;  (C)the dollar value of any articles, materials, or supplies that were manufactured outside of the United States; 
(D)the total procurement value of any funds expended on eligible materials manufactured outside the United States;  (E)the total climate product cost of contracts awarded by the Federal contracting agency; 
(F)a comparison of— (i)the climate product cost of contracts awarded by the Federal contracting agency; and 
(ii)the climate product cost of offers for contracts that the Federal contracting agency did not award; and  (G)recommendations for additional disclosures from prospective contractors to support accurate and comprehensive assessments of how contracts awarded by the Federal contracting agency affect— 
(i)emissions of greenhouse gases; and  (ii)air, water, and land pollutants.
 
